IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                 August 19, 2008
                                 No. 06-51134
                              Conference Calendar             Charles R. Fulbruge III
                                                                      Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

ANDRES NARANJO-SANTOS

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                         USDC No. 2:06-CR-133-ALL


Before GARZA, CLEMENT, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      Andres Naranjo-Santos (Naranjo) appeals the sentence imposed following
his guilty plea to illegal reentry, in violation of 8 U.S.C. § 1326. He argues that
the district court erred in increasing his sentence based on a prior drug-
trafficking conviction which was neither pleaded nor proved and that it erred in
determining that his prior conviction for simple possession was an aggravated
felony.



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                No. 06-51134

      Naranjo, however, has been released from federal custody and removed
from the United States, leaving him subject only to an undischarged term of
supervised release.   Because Naranjo has requested relief in the form of
resentencing, relief we cannot grant, his appeal is moot. See United States v.
Rosenbaum-Alanis, 483 F.3d 381, 383 (5th Cir. 2007), cert. denied, 128 S. Ct.
1216 (2008). Accordingly, the appeal is DISMISSED.




                                      2